TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-12-00672-CR



                                Stacey Bo Williamson, Appellant

                                                  v.

                                   The State of Texas, Appellee


       FROM THE DISTRICT COURT OF BELL COUNTY, 27TH JUDICIAL DISTRICT
             NO. 68423, HONORABLE JOE CARROLL, JUDGE PRESIDING



                             MEMORANDUM OPINION


               Appellant Stacey Bo Williamson pleaded guilty to credit-card abuse and was placed

on deferred-adjudication community supervision for five years. See Tex. Code Crim. Proc. art. 42.12

(community supervision); Tex. Penal Code §32.31(credit-card and debit-card abuse). Shortly

thereafter, the State filed a motion to proceed with adjudication of guilt based on appellant’s failure

to comply with the terms and conditions of his deferred-adjudication community supervision.

Appellant pleaded true to two violations involving use of methamphetamine, and the State

abandoned the remaining allegations of violations.

               After hearing testimony from appellant’s mother and grandmother concerning the

appropriate punishment, the trial court revoked appellant’s probation, adjudicated him guilty on the

credit-card abuse charge, sentenced him to two years in prison, and suspended his sentence for five

years. As part of the terms of community supervision, the court ordered appellant to enter and
remain in a substance abuse felony punishment facility for no more than one year. See Tex. Code

Crim. Proc. art. 42.12, §§ 15 (procedures relating to state jail felony community supervision), 22

(continuation or modification of community supervision after violation of condition of community

supervision); Tex. Gov’t Code § 493.009 (governing substance abuse felony punishment facilities).

               Appellant’s court-appointed attorney has filed a motion to withdraw supported by a

brief concluding that the appeal is frivolous and without merit. The brief meets the requirements

of Anders v. California by presenting a professional evaluation of the record demonstrating

why there are no arguable grounds to be advanced. See Anders v. California, 386 U.S. 738, 744

(1967); Garner v. State, 300 S.W.3d 763, 766 (Tex. Crim. App. 2009); see also Penson v. Ohio,

488 U.S. 75 (1988).

               Appellant was served a copy of counsel’s brief and was advised of his right

to examine the appellate record and to file a pro se brief. See Anders, 386 U.S. at 744; Garner,
300 S.W.3d at 766. No pro se brief or other written response has been filed.

               We have reviewed the record, including appellate counsel’s brief, and find no

reversible error. See Anders, 386 U.S. at 744; Garner, 300 S.W.3d at 766; Bledsoe v. State,

178 S.W.3d 824, 826-27 (Tex. Crim. App. 2005). We agree with counsel that the record presents

no arguably meritorious grounds for review and the appeal is frivolous. Counsel’s motion to

withdraw is granted. The judgment of conviction is affirmed.




                                                2
                                    ____________________________________________
                                    J. Woodfin Jones, Chief Justice


Before Chief Justice Jones, Justices Goodwin and Field

Affirmed

Filed: May 22, 2013

Do Not Publish




                                              3